Exhibit 10.1

NOTIS GLOBAL, INC.

LOCK-UP AGREEMENT

Reference is made to the 10% Convertible Debentures (each, a “Debenture,” and in
the aggregate, the “Debentures”) issued by Notis Global, Inc. (the “Company”)
and held by the undersigned as of the date hereof. Capitalized terms not
otherwise defined herein shall have the meanings set forth in the Debentures.

For good and valuable consideration, the receipt of and sufficiency of which are
hereby acknowledged, the undersigned agrees that during the period beginning on
and including May 2, 2016 through and including May 13, 2016 (the “Restriction
Period”), the undersigned will not (1) sell, transfer or otherwise dispose of
any shares of Common Stock of the Company or any options or other rights to
purchase shares of Common Stock which the undersigned owns or has a right to
acquire as of the date hereof, other than in connection with an offer made to
all stockholders of the Company in connection with merger, consolidation or
similar transaction involving the Company, or (2) assign or transfer any of the
Debentures, unless the recipient of such Debentures undertakes to comply with
the terms of this Lock-up Agreement. The undersigned further agree that the
Company is authorized to and the Company agrees to place “stop orders” on its
books to prevent any sale, transfer or disposition of shares of Common Stock
held by the undersigned in violation hereof. Any subsequent issuance to and/or
acquisition by the undersigned of debentures or Common Stock or options or
instruments convertible into Common Stock will be subject to all of the
provisions of this Lock-Up Agreement.

The restriction set forth in the immediately preceding paragraph shall not apply
the conversion by the undersigned of any of the Debenture into shares of Common
Stock of the Company; provided, that, the Common Stock of the Company received
upon such conversions shall remain subject to the restrictions provided for in
this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

Dated:             , 2016

 

Very truly yours,

 

(Name of Debenture holder - Please Print)

 

(Signature)

 

(Name of Signatory if Stockholder is an entity - Please Print)

 

(Title of Signatory if Stockholder is an entity - Please Print) Address:  

 

 

 

 

 

[SIGNATURE PAGE TO LOCK-UP AGREEMENT]